UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7370


OWAIIAN M. JONES,

                        Plaintiff – Appellant,

          v.

PRESIDENT OF UNITED STATES OF AMERICA; COMMONWEALTH OF
VIRGINIA; SUPREME COURT OF VIRGINIA; COMMONWEALTH ATTORNEYS
OF VA.; RAPPAHANOCK REGIONAL JAIL; ROANOKE CITY JAIL;
JOSEPH HICKS, Current Supervisor; TIMOTHY ALLEN, Sheriff;
OCTAVIA JOHNSON, Former Sheriff,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leona M. Brinkema,
District Judge. (1:14-cv-01012-LMB-TCB)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Owaiian M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Owaiian M. Jones appeals the district court’s order

dismissing      his    42    U.S.C.    §   1983    (2012)     complaint     without

prejudice.      Because Jones may amend his complaint to cure the

defects identified by the district court, the dismissal order is

interlocutory and not appealable.                See Chao v. Rivendell Woods,

Inc., 415 F.3d 342, 345 (4th Cir. 2005); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir.

1993).       Accordingly,         we   dismiss    the    appeal     for    lack   of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court      and   argument     would   not   aid   the    decisional

process.



                                                                           DISMISSED




                                           2